      Case 2:17-cv-04140-DWL Document 136 Filed 05/16/19 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Wells Fargo Bank NA,                             No. CV-17-04140-PHX-DWL
10                 Plaintiff,                         ORDER
11   v.
12   Wyo Tech Investment Group LLC, et al.,
13                 Defendants.
14
15         Pending before the Court is the Judgment Creditors’ amended motion for an order
16   to show cause (Doc. 135). As explained below, this motion will be granted.
17                                      BACKGROUND
18         The Judgment Creditors issued a pair of subpoenas on February 11, 2019 to the law
19   firms of Wilenchik Bartness PC (“Wilenchik”) and Beus Gilbert PLLC (“Beus Gilbert”).
20   (Doc. 101 at 7-16 [Wilenchik]; Doc. 135-3 [Beus Gilbert].)          Each subpoena seeks
21   documents sufficient to show all payments made to the firm by Wyo Tech and by third
22   party Inductance Energy Corporation (“Inductance”) and the client(s) on whose behalf and
23   the matter for which the payments were made. (Id.)
24         On April 9, 2019, after extensive briefing and a series of hearings, the Court issued
25   an order requiring Wilenchik and Beus Gilbert to comply with the subpoenas. (Doc. 119
26   at 11-13.) The order concluded with the admonition that “Wilenchik and Beus Gilbert
27   must produce the documents requested by the subpoenas by April 26, 2019.” (Id. at 19.)
28         The parties have now filed a series of documents addressing whether Wilenchik and
      Case 2:17-cv-04140-DWL Document 136 Filed 05/16/19 Page 2 of 7



 1   Beus Gilbert complied with this production deadline.
 2          On May 13, 2019, the Judgment Creditors filed a motion for an order to show cause.
 3   (Doc. 131.) In it, they assert that Wilenchik and Beus Gilbert still haven’t responded to
 4   the subpoenas and thus ask the Court to hold the two firms in civil contempt. (Id.)
 5          On May 15, 2019, Wilenchik and Beus Gilbert filed a response to the Judgment
 6   Creditors’ motion. (Doc. 134.) In it, they explain that they’d arranged for a paralegal to
 7   send discovery responses to the Judgment Creditors on April 26, 2019 and were under the
 8   misimpression (until they received the Judgment Creditors’ motion) that the responses had
 9   been received and were acceptable. (Id. at 4.) They further contend the Judgment Creditors
10   violated the Court’s local rules by firing off what was effectively a discovery motion
11   without first attempting to meet-and-confer with them. (Id.)
12          The response also contains several statements concerning the substance of what the
13   firms intended to produce to the Judgment Creditors. As for Beus Gilbert, the response
14   states that Beus Gilbert “has never received any funds from either Wyo Tech or Inductance
15   and therefore has no documents in its possession responsive to the [Judgment Creditors’]
16   subpoena whatsoever.” (Id. at 5 n.2.) As for Wilenchik, the response states that, although
17   the firm disputes that documents created after October 2017 are relevant and subject to
18   discovery, it chooses “to concede on that point and produce all documents responsive to
19   the subpoena for the entire time period defined therein. . . . [B]y the time the Court reads
20   this Response, [Wilenchik] will have provided [the Judgment Creditors] with all remaining
21   records in its possession showing payments received from Wyo Tech and Inductance and
22   how those funds have been applied to various client matters . . . .” (Id. at 5.)
23          Finally, at about 9:30 pm on May 15, 2019—several hours after the law firms filed
24   their response—the Judgment Creditors filed an amended motion for an order to show
25   cause. (Doc. 135.) Although the Judgment Creditors “accept Wilenchik and Beus Gilbert
26   at their word when they say they thought they served” their discovery responses on April
27   26 (id. at 1), the Judgment Creditors argue that civil contempt sanctions are still necessary.
28          As for Beus Gilbert, the Judgment Creditors dispute the firm’s assertion that it never


                                                 -2-
      Case 2:17-cv-04140-DWL Document 136 Filed 05/16/19 Page 3 of 7



 1   received any payment from Wyo Tech or Inductance. (Id. at 2, 8.) In support of this claim,
 2   the Judgment Creditors have attached a copy of a $20,000 check from Inductance to Beus
 3   Gilbert dated March 15, 2018. (Doc. 135-13 at 2.) The Judgment Creditors argue that
 4   “Beus Gilbert did not produce this check, or any documents showing this payment, and
 5   instead falsely ‘confirm[ed]’ that this document did not exist. Thus, we believe Beus
 6   Gilbert continues to withhold documents responsive to the subpoena.” (Id. at 8.)
 7          As for Wilenchik, the Judgment Creditors identify the following three concerns:
 8          ▪ First, the Judgment Creditors note that Wilenchik initially chose to “improperly
 9   and unilaterally” narrow the scope of the subpoena by only agreeing to produce documents
10   through October 2017, then “conveniently stated that [it] had no documents responsive to
11   the improperly-narrowed time frame,” and then produced 14 pages of responsive
12   documents only after the Judgment Creditors objected to this time limitation. (Id. at 1-2.)
13   According to the Judgment Creditors, “[t]his was an intentionally-duplicitous attempt to
14   avoid producing documents this Court ordered produced.” (Id. at 7.)
15          ▪ Second, the Judgment Creditors dispute the accuracy of Wilenchik’s assertion that
16   it has now produced all of the relevant payment records without any time limitation. (Id.
17   at 8-9.) In support of this claim, the Judgment Creditors have attached several “documents
18   [they] received . . . from banks [which] show that Inductance paid Wilenchik $100,000 on
19   April 9, 2018 and $100,000 on August 21, 2018. . . . Wilenchik did not produce these
20   checks, or any documents showing these payments, and instead falsely represented that its
21   May 14 production—which did not include documents showing these payments—included
22   ‘all payments’ it received from Inductance and Wyo Tech at any time.” (Id.)
23         ▪ Third, the Judgment Creditors argue that, in addition to failing to produce all of
24   the relevant payment records, Wilenchik hasn’t even attempted to “show the clients on
25   whose behalf each payment was made or the matter for which each payment was made—
26   as required by the subpoenas. Further, none of the documents Wilenchik produced show
27   the ‘source account’ of the payments—as also required by the subpoenas.” (Id. at 7.)
28         …


                                                -3-
         Case 2:17-cv-04140-DWL Document 136 Filed 05/16/19 Page 4 of 7



 1                                            ANALYSIS
 2   A.      Subpoena Compliance
 3           The Court has significant concerns about discovery conduct of Wilenchik and Beus
 4   Gilbert. These concerns have nothing to do with the timing of the discovery responses—
 5   like the Judgment Creditors, the Court accepts the firms’ representation that they
 6   mistakenly believed their discovery responses had been sent on April 26, 2019. Instead,
 7   these concerns flow from the substance of the discovery responses and the seeming
 8   inaccuracy of certain statements contained in the firms’ brief to the Court.
 9           First, it is inexcusable that the firms initially attempted to limit their production to
10   documents created before October 2017. (Doc. 135-10 at 4 [Wilenchik’s response,
11   asserting that “no documents related to events occurring after October 18, 2017 will be
12   produced in response to the subpoena”]; Doc. 135-9 at 4 [Beus Gilbert’s response,
13   containing same limitation].) The firms had the chance to make objections to the scope of
14   the subpoenas in the February 25, 2019 joint discovery dispute letter. (Doc. 101.) They
15   declined to do so, challenging only the Judgment Creditors’ right to pursue discovery. By
16   failing to raise any time-period objection at that time, they forfeited that objection. And
17   because the Court’s April 9, 2019 order did not limit the subpoenas to any time period, the
18   firms’ unilateral insertion of this time limitation into their subsequent discovery responses
19   can only be viewed as an attempt to flout a court order.1 It has also caused the Judgment
20   Creditors to needlessly expend time and resources.
21           Second, Beus Gilbert made the flat-out assertion in its recent brief to the Court that
22   it “has never received any funds from either Wyo Tech or Inductance and therefore has no
23   documents in its possession responsive to the [Judgment Creditors’] subpoena
24
     1
25          Moreover, the analysis in the April 9, 2019 order should have signaled to the firms
     that any time-period objection to the subpoenas would have been overruled. The order
26   explains that, “[i]f Wyo Tech paid Danzik’s attorneys’ fees, that at least makes it more
     likely Danzik had an interest in Wyo Tech’s funds.” (Doc. 119 at 13.) The order also cites
27   a pair of New York cases recognizing that, in general, the use of a third-party’s bank
     account to pay expenses on behalf of a judgment creditor is relevant to the question whether
28   the judgment creditor has an interest in the bank account. (Id.) Nothing in this analysis
     suggests there is some magical cut-off date after which such evidence loses all relevance.


                                                   -4-
         Case 2:17-cv-04140-DWL Document 136 Filed 05/16/19 Page 5 of 7



 1   whatsoever.” (Doc. 134 at 5 n.2, emphasis added.) Yet the Judgment Creditors have
 2   attached to their motion a copy of a $20,000 check from Inductance to Beus Gilbert dated
 3   March 15, 2018. (Doc. 135-13 at 2.) This is deeply troubling. It should go without saying
 4   that parties are expected to make accurate representations in their briefs. Additionally, the
 5   existence of this check suggests Beus Gilbert hasn’t complied with the subpoena.
 6           Third, and similarly, although Wilenchik has represented to the Court that it has
 7   now produced (without any time limitation) all records of payments by Wyo Tech and
 8   Inductance,2 the Judgment Creditors have identified several substantial payments that
 9   apparently weren’t included in Wilenchik’s production.
10           Fourth, the subpoenas to Wilenchik and Beus Gilbert weren’t limited to documents
11   showing the receipt of payments from Wyo Tech and Inductance. Requests 3 and 4 of the
12   subpoenas also sought all “[d]ocuments sufficient to show the client(s) on whose behalf”
13   those payments were made. It doesn’t appear, from the materials before the Court, that
14   Wilenchik or Beus Gilbert has produced anything in response to those Requests. (See, e.g.,
15   Doc. 135-9 at 4-5 [Beus Gilbert’s response to Request 3: “BG has no documents in its
16   possession responsive to this request for the period from January 1, 2016 through October
17   18, 2017.”].)3 Furthermore, to the extent the firms’ brief contains a representation
18   concerning how the funds were used,4 that is no substitute for producing responsive
19   documents as required by the subpoena.
20   B.      Remedy
21           As a remedy, the Judgment Creditors ask the Court to issue an order to show cause
22
23
     2
             See Doc. 134 at 5 (“[B]y the time the Court reads this Response, [Wilenchik] will
     have provided [the Judgment Creditors] with all remaining records in its possession
24   showing payments received from Wyo Tech and Inductance . . . .”).
     3
             For the reasons discussed in other portions of this order, it was impermissible for
25   Beus Gilbert to attempt to impose a time limit in its response to this request.
26
     4
             See Doc. 134 at 5 (“[Wilenchik] [has] reviewed its records and determined that none
     of the funds it has received from Wyo Tech or Inductance have ever been used to pay for
27   attorneys’ fees incurred by Dennis Danzik. Those funds have been used exclusively to pay
     for work done by [Wilenchik] on behalf of Wyo Tech, Inductance and Danzik Applied
28   Sciences, LLC (‘DAS’), an entity associated solely with Elizabeth Danzik, not Dennis
     Danzik.”).


                                                 -5-
      Case 2:17-cv-04140-DWL Document 136 Filed 05/16/19 Page 6 of 7



 1   why Wilenchik and Beus Gilbert shouldn’t be held in civil contempt. (Doc. 135 at 9-11.)
 2          This is an appropriate request under the circumstances. Rule 45(g) of the Federal
 3   Rules of Civil Procedure provides that a court “may hold in contempt a person who, having
 4   been served, fails without adequate excuse to obey the subpoena or an order related to it.”
 5   Thus, courts have recognized that when a non-party is accused of failing to comply with a
 6   subpoena, the next step is for the aggrieved party to “file[] an application for an order to
 7   show cause why sanctions should not be imposed.” Rodriguez v. Cty. of Stanislaus, 2010
 8   WL 3733843, *6 (E.D. Cal. 2010); see generally Sali v. Corona Reg’l Med. Ctr., 884 F.3d
 9   1218, 1224 (9th Cir. 2018) (“A subpoena under Rule 45 . . . is directed at the nonparty. . . .
10   None of the other sanctions available under Rule 37 are available against the nonparty.
11   And the standard for a contempt finding [under Rule 45] differs from a Rule 37 sanction.”).
12          To establish civil contempt, the Judgment Creditors must show by clear and
13   convincing evidence that Wilenchik and Beus Gilbert “violated a specific and definite
14   order of the court.” Stone v. City and Cty. of San Francisco, 968 F.2d 850, 856 n.9 (9th
15   Cir. 1992). If the Judgment Creditors do so, the burden will shift to Wilenchik and Beus
16   Gilbert “to demonstrate why they were unable to comply” and to “show they took every
17   reasonable step to comply.” Id. For the reasons discussed in Part A of this order, it should
18   come as no surprise that the Court believes the Judgment Creditors will likely be able to
19   meet their initial burden. Nevertheless, because Wilenchik and Beus Gilbert have not yet
20   had a chance to respond to the Judgment Creditors’ amended motion (which seeks
21   sanctions for different reasons from those in the initial motion), Wilenchik and Beus
22   Gilbert may provide further briefing on this issue, as well as on whether they took every
23   reasonable step to comply.
24          As for the particular civil contempt sanctions sought by the Judgment Creditors—
25   reimbursement of their legal fees and a $500 daily fine until compliance is achieved—these
26   seem like reasonable requests. As the Ninth Circuit has explained, “[c]ivil contempt
27   sanctions . . . are employed for two purposes: to coerce the [contemnor] into compliance
28   with the court’s order, and to compensate the complainant for losses sustained.” Whittaker


                                                 -6-
      Case 2:17-cv-04140-DWL Document 136 Filed 05/16/19 Page 7 of 7



 1   Corp. v. Execuair Corp., 953 F.2d 510, 517 (9th Cir. 1992). “Generally, the minimum
 2   sanction necessary to obtain compliance is to be imposed.” Id. Nevertheless, Wilenchik
 3   and Beus Gilbert are also welcome, in their brief, to raise any objections to these particular
 4   requests.
 5          Accordingly, IT IS ORDERED that:
 6          (1)    The Judgment Creditors’ amended motion for an order to show cause (Doc.
 7   135) is granted;
 8          (2)    The Court will hold a show-cause hearing on May 29, 2019 at 10:00 a.m. in
 9   Courtroom 601 to address whether Wilenchik and Beus Gilbert should be held in civil
10   contempt, ordered to pay the Judgment Creditors’ legal fees, and further ordered to pay
11   $500 per day from April 27, 2019 through the date on which they fully comply with the
12   subpoenas at issue; and
13          (3)    Wilenchik and Beus Gilbert may, by May 22, 2019, file a responsive brief
14   not exceeding 10 (ten) pages in length to address the arguments contained in the Judgment
15   Creditors’ amended motion for an order to show cause.
16          Dated this 16th day of May, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
